 

-&- Ww NN

So S&S NIN NHN AN

10
vl
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

William E. Bonham

Attorney at law ,'
Old Sacramento
916 Second Street

Sacramento, CA 95814 JUL 2 2 2019

CLERK, U.S. DISTRICT COURT

Attorneys for Joseph DaRosa EASTERN DISTRICT OF CALIFORNIA
ey ae
UTY CLERK

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO. 2.2:14-CR-00071-JAM

Plaintiff, STIPULATION REGARDING CONTINUANCE OF
DISPOSITION HEARING; [PROPOSED] ORDER

DATE: July 23, 2019
JOSEPH DAROSA, TIME: 9:15 a.m.

COURT: Hon. John A. Mendez
Defendant.

 

 

 

STIPULATION
Plaintiff United States of America, by and through its counsel of record, and defendant, by and

through defendant’s counsel of record, hereby stipulate as follows:

1. By previous order, the Admit/Deny Hearing in this matter was set for July 23, 2019.
2. By this stipulation, the parties now move ///

///

///
3. The parties request a continuance to allow defense counsel additional time to conduct

investigation into the charges, review documents pertaining to the underlying offense, and to allow the
parties to continue to negotiate a resolution.

IT IS SO STIPULATED.

 
 

 

_-_ WW

oO CO TN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Dated: July 19, 2019

Dated: July 19, 2019

MCGREGOR W. SCOTT
United States Attorney

/s/ ADRIAN T. KINSELLA
ADRIAN T. KINSELLA
Assistant United States Attorney

/s/ WILLIAM BONHAM

 

WILLIAM BONHAM
Counsel for Defendant
Joseph DaRosa

 

 
 

 

 

[PROPOSED] ORDER
IT IS ORDERED this Ad day of July, 2019, that the Disposition Hearing previously set for
July 23, 2019, at 9:15 a.m. at 9 a.m. is CONTINUED to August 20, 2019 at 9:15 a.m..

A Mend

 

THE HONORABLEJOHN A. MENDEZ
ITED STATES DISTRICT JUDGE

 

 
